         Case: 1:19-cv-00079-JMV Doc #: 29 Filed: 09/03/20 1 of 3 PageID #: 897


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION


ANTONIO SCALES                                                                                        PLAINTIFF

                                                                                         NO. 1:19CV0079-JMV

NANCY BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY                                                              DEFENDANT



                                        MEMORANDUM OPINION

         This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income. The parties have consented to entry of final judgment by the

United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record, the

administrative transcript, the briefs of the parties, and the applicable law and having heard oral

argument, finds as follows, to-wit:

         The Court heard oral argument in this matter during a hearing held on June

30, 2020. During the hearing, Plaintiff’s counsel asserted, among other

arguments1, the main argument presented in Plaintiff’s brief [20]: “The

Administrative Law Judge incorrectly assessed Mr. Scales’ residual functional



1
  The Court finds Plaintiff’s new arguments raised during the hearing without merit. Furthermore, Plaintiff’s new
evidence Doc. [25], which appears to be dated nearly two years after the ALJ’s decision, has not been shown to
relate to the relevant period. See Castillo v. Barnhart, 325 F.3d 550, 551-552 (5th Cir. 2003) (“New evidence may
be grounds for remand if it is material; this materiality inquiry requires determining whether the evidence relates to
the time period for which the disability benefits were denied . . . .”).
           Case: 1:19-cv-00079-JMV Doc #: 29 Filed: 09/03/20 2 of 3 PageID #: 898


capacity . . . by failing to consider the effect of long-term use of narcotic pain

medication.” See Pl.’s Br. [20] 8. After hearing the positions of both parties, the

undersigned explained the Court was concerned that the ALJ’s failure to address

the claimant’s need for a cane might constitute plain error. Consequently, the

Court requested that the parties brief whether the ALJ’s failure to develop the

record with regard to the claimant’s need for a cane constituted plain error that

warrants reversal and remand of this case.

           The Court has now considered the supplemental briefs filed by the parties

and is satisfied that reversal of the Commissioner’s decision is not warranted.2

Indeed, to the extent the ALJ committed any error by failing to develop the record

with regard to the claimant’s need for a cane, Plaintiff has neither shown nor

argued any prejudice that requires reversal of the ALJ’s decision.3 Furthermore,

because Plaintiff has failed to either point to evidence in the record that he reported

side effects of his narcotic pain medications or that he suffered disabling functional

limitations as a result of taking any medication, the Court finds there is no

reversible error, and the Commissioner’s decision is supported by substantial

evidence in the record.4 Therefore, the decision of the Commissioner should be

affirmed.


2
  To the extent Plaintiff attempts to raise new arguments in his supplemental brief regarding his mental limitations,
the Court finds they are both untimely and without merit. See Pl.’s Br. [27] 1-3.
3
  Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012) (“A court will reverse the ALJ’s decision as not supported by
substantial evidence if the claimant shows that (1) the ALJ failed to fulfill his duty to develop the record adequately
and (2) that failure prejudiced the plaintiff.”) (citation omitted).
4
    “A decision is supported by substantial evidence if ‘credible evidentiary choices or medical findings
                                                            2
         Case: 1:19-cv-00079-JMV Doc #: 29 Filed: 09/03/20 3 of 3 PageID #: 899


        Signed this 3rd day of September, 2020.



                                                     /s/ Jane M. Virden
                                                     U.S. MAGISTRATE JUDGE




support the decision.’” Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations omitted). If the
Commissioner's decision is supported by the evidence, then it is conclusive and must be upheld. Paul v.
Shalala, 29 F.3d 208, 210 (5th Cir. 1994).
                                                         3
